IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: ADOPTION OF: K.M.L.               : No. 211 WAL 2018
                                         :
                                         :
PETITION OF: R.J.D. AND J.E.D.           : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 26th day of June, 2018, the Petition for Allowance of Appeal is

DENIED.